UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6904


WILLIAM EUGENE WEBB,

                 Plaintiff – Appellant,

          v.

KUMA DEBOO,

                 Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:09-cv-00107-JPB-JES)


Submitted:    September 27, 2012           Decided:   November 6, 2012


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Eugene Webb, Appellant Pro Se. Alan McGonigal, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William    Eugene     Webb       appeals   the     district    court’s

orders      denying    relief    on     his    complaint      filed   pursuant    to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971), and denying his motion for reconsideration.

We   have    reviewed    the    record    and    find   no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Webb v. Deboo, No. 2:09-cv-00107-JPB-JES (N.D. W. Va.

Mar. 29 & May 1, 2012).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the     court    and   argument      would    not   aid   the

decisional process.

                                                                            AFFIRMED




                                          2